Exhibit 10.1

 

AMENDMENT NO. 5 to
REVOLVING CREDIT AND SECURITY AGREEMENT

THIS AMENDMENT NO. 5 TO REVOLVING CREDIT AND SECURITY AGREEMENT (this
“Amendment”) is entered into as of February 2, 2018 by and among UNIVERSAL
TRUCKLOAD, INC., a corporation organized under the laws of the State of Delaware
(“UTI”), UNIVERSAL DEDICATED, INC., a corporation organized under the laws of
the State of Michigan (“UDI”), MASON DIXON INTERMODAL, INC., a corporation
organized under the laws of the State of Michigan (“UIS”), LOGISTICS INSIGHT
CORP., a corporation organized under the laws of the State of Michigan
(“Logistics”), UNIVERSAL LOGISTICS SOLUTIONS INTERNATIONAL, INC., a corporation
organized under the laws of the State of Illinois (“Solutions”), UNIVERSAL
SPECIALIZED, INC., a corporation organized under the laws of the State of
Michigan (“Specialized”), CAVALRY LOGISTICS, LLC, a limited liability company
organized under the laws of the State of Tennessee (“Cavalry”) and UNIVERSAL
MANAGEMENT SERVICES, INC., a corporation organized under the laws of the State
of Michigan (“Management Services”) and each of the New Borrowers (as defined
below) (each a “Borrower”, and collectively the “Borrowers”), PNC BANK, NATIONAL
ASSOCIATION (“PNC”), the various financial institutions named therein or which
hereafter become a party thereto, (together with PNC, collectively, “Lenders”)
and PNC, as agent for the Lenders (in such capacity, “Agent”).

BACKGROUND

WHEREAS, Borrowers (other than the New Borrowers, as defined below), Agent, and
Lenders are parties to a Revolving Credit and Security Agreement dated as of
December 23, 2015 (as amended, restated, supplemented or otherwise modified from
time to time, the “Loan Agreement”) pursuant to which Agent and Lenders provide
Borrowers with certain financial accommodations.

WHEREAS, Borrowers have notified the Agent that UIS intends to acquire all of
the Equity Interests of Fore Transportation, Inc., Fore Transport, Inc. and 4
Cargo, LLC (each a “New Borrower” and collectively, the “New Borrowers”), on the
terms and conditions set forth in that certain Equity Purchase Agreement by and
among UIS, UTSI Finance, Inc. and the Persons identified as Sellers therein (the
“Fore Acquisition”).  

WHEREAS, Borrowers have requested that Agent and Lenders amend certain
provisions of the Loan Agreement, and Agent and Lenders are willing to do so on
the terms and conditions set forth in this Amendment.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

1.Consent to Fore Acquisition. The Agent and Lenders hereby consent (the
“Consent”) to the Fore Acquisition and agree that such acquisition shall be
deemed to be a Permitted Acquisition; provided that the Fore Acquisition shall
be disregarded for purposes of calculating the limitations contained in clause
(b) of the definition of “Permitted Acquisition”.  The Consent shall become
effective on the Amendment No. 5 Closing Date (as defined below).



--------------------------------------------------------------------------------

 

2.Amendments to Loan Agreement.  

(a)The following definitions in Section 1.2 of the Loan Agreement are amended
and restated as follows:

“Applicable Margin” shall mean, for each type of Advance, the applicable percent
per annum set forth in the pricing table below corresponding to the Average
Excess Availability for the fiscal quarter then ending, as adjusted on a
quarterly basis on the date on which the quarterly financial statements of
Borrowers and related Compliance Certificate required under Section 9.8 for each
fiscal quarter are due to be delivered (each day on which such delivery is due
an “Adjustment Date”).

Level

Quarterly Average Excess Availability

Applicable Margin for LIBOR Rate Loans

Applicable Margin for Domestic Rate Loans

I

≥ 50% of the Maximum Revolving Advance Amount

During the Increased Availability Period: 1.50%

 

At all other times:

1.25%

During the Increased Availability Period: .50%

 

At all other times:

.25%

II

<50% and ≥ 25.0% of the Maximum Revolving Advance Amount

During the Increased Availability Period: 1.75%

 

At all other times:

1.50%

During the Increased Availability Period: .75%

 

At all other times:

.50%

III

< 25.0% of the Maximum Revolving Advance Amount

During the Increased Availability Period: 2.00%

 

At all other times:

1.75%

During the Increased Availability Period: 1.00%

 

At all other times:

.75%

 

 

If Borrowers shall fail to deliver the financial statements, certificates and/or
other information required under Section 9.8 by the dates required pursuant to
such sections, each Applicable Margin shall be conclusively presumed to equal
the highest Applicable Margin specified in the pricing table set forth above
until the date of delivery of such financial statements, certificates and/or
other information, at which time the rate will be adjusted based upon Average
Excess Availability reflected in such statements. Notwithstanding anything to
the contrary contained herein, no downward adjustment in any Applicable Margin
shall be made on any Adjustment Date on which any Event of Default shall have
occurred and be continuing.  Notwithstanding anything to the contrary contained
herein, immediately and automatically upon the occurrence of any Event of
Default, each Applicable Margin shall increase to and equal the highest
Applicable Margin specified in the pricing table set forth above and shall

2

--------------------------------------------------------------------------------

 

continue at such highest Applicable Margin until the date (if any) on which such
Event of Default shall be waived or cured in accordance with the provisions of
this Agreement, at which time the rate will be adjusted based upon the Average
Excess Availability reflected on the most recently delivered Compliance
Certificate delivered by Borrowers to Agent pursuant to Section 9.8. Any
increase in interest rates and/or other fees payable by Borrowers under this
Agreement and the Other Documents pursuant to the provisions of the foregoing
sentence shall be in addition to and independent of any increase in such
interest rates and/or other fees resulting from the occurrence of any Event of
Default (including, if applicable, any Event of Default arising from a breach of
Sections 9.8 hereof) and/or the effectiveness of the Default Rate provisions of
Section 3.1 hereof or the default fee rate provisions of Section 3.2 hereof.

If, for any reason, Agent determines that (a) the Average Excess Availability as
previously calculated as of any applicable date for any applicable period was
inaccurate, and (b) a proper calculation of the Average Excess Availability for
any such period would have resulted in different pricing for such period, then
(i) if the proper calculation of the Average Excess Availability would have
resulted in a higher interest rate and/or fees (as applicable) for such period,
automatically and immediately without the necessity of any demand or notice by
Agent or any other affirmative act of any party, the interest accrued on the
applicable outstanding Advances and/or the amount of the fees accruing for such
period under the provisions of this Agreement and the Other Documents shall be
deemed to be retroactively increased by, and Borrowers shall be obligated to
immediately pay to Agent for the ratable benefit of Lenders an amount equal to
the excess of the amount of interest and fees that should have been paid for
such period over the amount of interest and fees actually paid for such period;
and (ii) if the proper calculation of the Average Excess Availability would have
resulted in a lower interest rate and/or fees (as applicable) for such period,
then the interest accrued on the applicable outstanding Advances and the amount
of the fees accruing for such period under the provisions of this Agreement and
the Other Documents shall be deemed to remain unchanged, and Agent and Lenders
shall have no obligation to repay interest or fees to the Borrowers; provided,
that, if as a result of any restatement or other event or other determination by
Agent a proper calculation of the Average Excess Availability would have
resulted in a higher interest rate and/or fees (as applicable) for one or more
periods and a lower interest rate and/or fees (as applicable) for one or more
other periods, then the amount payable by Borrowers pursuant to clause (i) above
shall be based upon the excess, if any, of the amount of interest and fees that
should have been paid for all applicable periods over the amounts of interest
and fees actually paid for such periods. “Application Date” shall have the
meaning set forth in Section 2.8(b) hereof.”

 

“Maximum Revolving Advance Amount” shall mean $125,000,000 plus any increases in
accordance with Section 2.24.

 

(b)The following definitions are added to Section 1.2 of the Loan Agreement:

3

--------------------------------------------------------------------------------

 

“Amendment No. 5 Closing Date” shall mean February 2, 2018.

 

“Applicable Accounts Advance Percentage” shall mean the applicable percentage
set forth in the table below for the periods specified therein:

 

Applicable Time Period

Applicable Accounts Advance Percentage

Amendment No. 5 Closing Date through and including June 30, 2018

90%

July 1, 2018 through and including September 30, 2018

89%

October 1, 2018 through and including December 31, 2018

88%

January 1, 2019 through and including March 31, 2019

87%

April 1, 2019 through and including June 30, 2019

86%

July 1, 2019 and thereafter

85%

 

Borrower may elect to have the percentage reduced to eighty five percent (85%)
at any time by providing written notice of such election to the Agent and such
election shall be irrevocable.  

 

“Fore Acquisition Documents” shall mean the Fore Purchase Agreement and any
other related documents or agreements arising from or entered into pursuant to
the terms of such Fore Purchase Agreement, in each case as amended as permitted
hereunder from time to time.

 

“Fore Purchase Agreement” shall mean that certain Equity Purchase Agreement
(including all schedules, exhibits and attachments to same) by and among UIS,
UTSI Finance, Inc. and the Fore Sellers dated as of February 2, 2018, as
amended, restated or otherwise modified from time to time to the extent
permitted hereunder.

 

“Fore Sellers” shall mean Michael R Apa, Sr. Irrevocable Business Trust dated
June 30, 2016, Michael R. Apa, Sr. Irrevocable Real estate Trust dated June 30,
2016 and James A. Apa.

 

“Increased Availability Period” shall mean the period of time from the Amendment
No. 5 Closing Date until the date that the Applicable Accounts Advance
Percentage is equal to or less than 85%.  

 

(c)The references to “85%” in Section 2.1(a)(y) are deleted and replaced with
references to “Applicable Accounts Advance Percentage”.

(d)Section 6.14 of the Loan Agreement is amended and restated as follows:

“6.14 Deposit Accounts.  (i) Cause all of the Borrowers’ (other than Fore

4

--------------------------------------------------------------------------------

 

Transportation, Inc., Fore Transport, Inc. and 4 Cargo, LLC) deposit accounts,
other than the Excluded Accounts, the Permitted KeyBank Account and the accounts
maintained in Canada as of the Closing Date, to be maintained with the Agent and
(ii) on or before April 2, 2018, or such later date as Agent may agree in
writing, cause all of the deposit accounts of Fore Transportation, Inc., Fore
Transport, Inc. and 4 Cargo, LLC, other than the Excluded Accounts, to be
maintained with the Agent.”

 

(e)The following is added to the Loan Agreement as new Section 7.18:

“7.18 Amendment to Fore Acquisition Documents. Make, permit or consent to any
amendment to or other modification of the Fore Acquisition Documents without the
prior written consent of the Agent, except to the extent that any such amendment
or modification (i) does not violate the terms and conditions of this Agreement
or any of the Other Documents, (ii) does not adversely affect the interest of
the Lenders as creditors and/or as secured parties under any Other Document and
(iii) could not reasonably be expected to have a Material Adverse Effect.”

 

3.Joinder to Loan Agreement.  Upon the consummation of the Fore Acquisition, the
signature of each New Borrower to this Amendment and the Other Documents to
which it is a party shall be deemed to confirm its agreement to each of the
following provisions:

(a)Such New Borrower shall, and does hereby, become a Borrower under the Loan
Agreement as if an original signatory thereto, and agrees to execute and deliver
any such additional agreements, documents and instruments as Agent shall
reasonably request.

(b)Such New Borrower hereby ratifies and confirms its obligations under the Loan
Agreement, all in accordance with the terms thereof, and shall be deemed to have
made each representation and warranty set forth therein to the extent applicable
to it, except that such representations and warranties shall be deemed to have
been made on and as of the date of the consummation of the Fore Acquisition,
rather than on and as of the date of this Amendment.  

(c)Each New Borrower (a) acknowledges and agrees that it has been afforded the
opportunity to completely read and understand the Loan Agreement, the Notes and
any Other Documents executed in connection therewith; (b) consents to all of the
provisions of the Loan Agreement and the Notes and any Other Documents executed
in connection therewith relating to such New Borrower; and (c) acknowledges and
agrees that the Loan Agreement and the Other Documents to which it is a party
have been freely executed without duress and after an opportunity was provided
to it for review by competent legal counsel of its choice.

(d)Each New Borrower acknowledges and agrees that it shall be primarily liable
for the obligations under the Loan Agreement and the Other Documents to which it
is a party as a joint and several obligor, in accordance with the terms set
forth in Section 15.1(c) of the Loan Agreement.

4.Commitments and Percentages. The parties hereto acknowledge and agree that on
and as of the Amendment No. 5 Closing Date, each Lender shall have Revolving
Commitment Amounts and Revolving Commitment Percentages equal to the applicable
amounts and

5

--------------------------------------------------------------------------------

 

percentages set forth on the signature page hereto.

5.Schedules.  The Borrowers represent and warrant that the supplements to the
Schedules to the Loan Agreement attached hereto as Attachment 1 include all of
the respective information applicable to the New Borrowers and that all of the
Schedules are true, correct and complete as of the date hereof.

6.Expenses.  Upon the execution of this Amendment, Borrowers must pay to Agent
all costs and expenses incurred by Agent in connection with this Amendment,
including reasonable attorneys’ fees of Agent’s counsel.

7.Conditions Precedent to Effectiveness of this Amendment.  This Amendment shall
become effective (according to the terms hereof) on the date that the following
conditions have been satisfied:

(a)Agent shall have received counterpart originals of this Amendment, duly
executed and delivered by the Agent, the Borrowers and the Lenders.

(b)Agent shall have received counterpart originals of the new Revolving Credit
Notes, in each case duly executed and delivered by the Borrowers and the
Lenders;

(c)Agent shall have received evidence from Borrowers (i) that the aggregate
amount of Eligible Domestic Billed Receivables, Eligible Foreign Billed
Receivables and Eligible Pledged Securities, is sufficient in value and amount
to support the outstanding Revolving Advances and Swing Loans in the amounts
requested by Borrowers on the Amendment No. 5 Closing Date and (ii) that
Borrowers shall have Excess Availability of at least $25,000,000 after giving
effect to the consummation of the Fore Acquisition and the Advances to be made
on the Amendment No. 5 Closing Date.

(d)Agent shall have received a certificate of the Secretary or Assistant
Secretary (or other equivalent officer, partner or manager) of each New Borrower
in form and substance satisfactory to Agent dated as of the Amendment No. 5
Closing Date which shall certify (i) copies of resolutions in form and substance
reasonably satisfactory to Agent, of the board of directors (or other equivalent
governing body, member or partner) of such New Borrower authorizing (x) the
execution, delivery and performance of this Agreement, the Notes and each Other
Document to which such New Borrower is a party (including authorization of the
incurrence of indebtedness, borrowing of Revolving Advances and Swing Loans and
requesting of Letters of Credit on a joint and several basis with all New
Borrowers as provided for herein), and (y) the granting by such New Borrower of
the security interests in and liens upon the Collateral to secure all of the
joint and several Obligations of New Borrowers (and such certificate shall state
that such resolutions have not been amended, modified, revoked or rescinded as
of the date of such certificate), (ii) the incumbency and signature of the
officers of such New Borrower authorized to execute this Agreement and the Other
Documents, (iii) copies of the Organizational Documents of such New Borrower as
in effect on such date, complete with all amendments thereto, and (iv) the good
standing (or equivalent status) of such New Borrower in its jurisdiction of
organization and, each applicable jurisdiction where the conduct of such New
Borrower’s business activities or the ownership of its properties necessitates
qualification, as evidenced by good standing certificate(s) (or the equivalent
thereof issued by any applicable jurisdiction) dated not more than 30 days prior
to the Amendment No. 5 Closing Date, issued by

6

--------------------------------------------------------------------------------

 

the Secretary of State or other appropriate official of each such jurisdiction.

(e)Agent shall have received in form and substance satisfactory to Agent, (i)
evidence that adequate insurance, including without limitation, casualty and
liability insurance, required to be maintained under this Agreement is in full
force and effect, and (ii) insurance certificates issued by New Borrowers’
insurance broker containing such information regarding New Borrowers’ casualty
and liability insurance policies as Agent shall request and naming Agent as an
additional insured as applicable.

(f)Agent shall have received execution copies of the final Fore Acquisition
Documents in effect on the Amendment No. 5 Closing Date, such documents to be in
form and substance reasonably satisfactory to Agent and the Lenders.

(g)Agent shall have received the final funds flow memorandum evidencing the use
of proceeds with respect to the financing transactions of the Borrowers, to be
consummated prior to or simultaneously with the making of the Advances on the
Amendment No. 5 Closing Date together with a summary of terms of such financing
transactions all of which shall be satisfactory in form and substance to Agent.

(h)Agent shall have received a copy of the fully executed payoff letters from
The Huntington National Bank, in each case form and substance satisfactory to
Agent.

(i)Agent shall have received payment of an amendment fee in an amount equal to
$75,000 for distribution to the Lenders on a pro rata basis.  

8.Representations and Warranties.  Each Borrower represents, warrants, and
agrees that:

(a)The execution, delivery, and performance of this Amendment are within its
corporate, limited liability company, or limited partnership powers, have been
duly authorized, and do not violate any statute, law, regulation, or its
articles of incorporation, articles of organization, by-laws, or other
organizational documents, or any material agreement or undertaking to which it
is a party or by which it is bound.

(b)This Amendment is a legal, valid, and binding obligation of such Borrower,
enforceable against such Borrower in accordance with its terms.

(c)After giving effect to the amendments in this Amendment, the representations
and warranties of such Borrower contained in the Loan Agreement and the Other
Documents are true on and as of the date of this Amendment with the same force
and effect as if made on and as of the date of this Amendment.

(d)No Default or Event of Default exists on the date of this Amendment.

(e)All Obligations are due and owing in accordance with their terms without
setoff, counterclaim, or defense.

9.Effect on the Agreement.

(a)Except as specifically amended herein, the Loan Agreement, and all other

7

--------------------------------------------------------------------------------

 

documents, instruments and agreements executed and/or delivered in connection
therewith, shall remain in full force and effect, and are hereby ratified,
reaffirmed, confirmed and approved.

(b)If there is an express conflict between the terms of this Amendment and the
terms of the Loan Agreement or the Other Documents, the terms of this Amendment
control.

(c)The execution, delivery and effectiveness of this Amendment shall not operate
as a waiver of any right, power or remedy of Agent or Lenders, nor constitute a
waiver of any provision of the Loan Agreement, or any other documents,
instruments or agreements executed and/or delivered under or in connection
therewith.

10.Governing Law.  This Amendment shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns and shall be
governed by and construed in accordance with the laws of the State of Michigan,
without regard to any conflicts of laws principles thereto that would call for
the application of the laws of another jurisdiction.

11.Headings.  Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

12.Counterparts; Facsimile.  This Amendment may be executed by the parties
hereto in one or more counterparts, each of which shall be deemed an original
and all of which when taken together shall constitute one and the same
agreement. Any signature delivered by a party by facsimile transmission or
electronic transmission in PDF format shall be deemed to be an original
signature hereto.

13.Release. As a condition of the above amendments and waiver, each Borrower
waives, discharges, and forever releases Agent, Lenders and their respective
employees, officers, directors, attorneys, stockholders and successors and
assigns, from and of any and all claims, causes of action, allegations or
assertions known to Borrower that Borrower has or may have had at any time up
through, and including, the date of this Amendment, against any or all of the
foregoing in connection with the Loan Agreement, including the Amendment thereto
regardless of whether any such claims, causes of action, allegations or
assertions arose as a result of Agent’s or such Lender’s actions or omissions.

[Signatures appear on next page.]

 

 

 

8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first written above.

 

PNC BANK, NATIONAL ASSOCIATION,
as Agent and Lender

 

By:

/s/ John Wenzinger

Name:

John Wenzinger

Its:

Senior Vice President

 

 

Revolving Commitment Percentage:  100%

Revolving Commitment Amount   $125,000,000

 

 




SIGNATURE PAGE TO AMENDMENT NO. 5

(14901278)

--------------------------------------------------------------------------------

 

ACKNOWLEDGED AND AGREED:

UNIVERSAL TRUCKLOAD, INC.

 

By:

/s/ Mark Limback

 

Mark Limback

Its:

President

 

universal dedicated, Inc.

 

 

By:

/s/ Darren W. Coast

 

Darren Coast

Its:

President

 

MASON DIXON INTERMODAL, Inc.

 

 

By:

/s/ Timothy Phillips

 

Timothy Phillips

Its:

President

 

LOGISTICS INSIGHT CORP.

 

 

By:

/s/ Michael Bautch

 

Michael S. Bautch

Its:

President

 

universal logistics solutions
international, inc.

 

 

By:

/s/ Michael Bautch

 

Michael S. Bautch

Its:

President

 

UNIVERSAL SPECIALIZED, INC.

 

 

By:

/s/ Mark Limback

 

Mark Limback

Its:

President




SIGNATURE PAGE TO AMENDMENT NO. 5

(14901278)

--------------------------------------------------------------------------------

 

cavalry logistics, llc

 

 

By:

/s/ Steven Fitzpatrick

 

Steven A. Fitzpatrick

Its:

Secretary

 

UNIVERSAL MANAGEMENT SERVICES, INC.

 

 

By:

/s/ Steven Fitzpatrick

 

Steven A. Fitzpatrick

Its:

Secretary

 

 

 

Immediately after consummation of the Fore Acquisition:

 

FORE TRANSPORTATION, INC.

 

 

By:

/s/ Violeta V. Golematis

 

Violeta V. Golematis

Its:

Treasurer

 

FORE TRANSPORT, INC.

 

 

By:

/s/ Violeta V. Golematis

 

Violeta V. Golematis

Its:

Treasurer

 

4 CARGO LLC

 

 

By:

/s/ Violeta V. Golematis

 

Violeta V. Golematis

Its:

Treasurer

 

 

SIGNATURE PAGE TO AMENDMENT NO. 5

(14901278)

--------------------------------------------------------------------------------

 

ATTACHMENT 1

 

Supplemental Schedules

 

[please see attached schedules]

SIGNATURE PAGE TO AMENDMENT NO. 5

(14901278)